United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-377
Issued: July 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 13, 2011 appellant, through his attorney, filed a timely appeal from a
September 20, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) that
denied his claim for an additional schedule award. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained permanent impairment to his left lower
extremity or more than 36 percent impairment of the right lower extremity, 38 percent for the
right upper extremity and 7 percent for the left upper extremity.
On appeal, appellant’s attorney contends that the medical evidence of record establishes
increased impairment to appellant’s left arm, right leg and of his left leg.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case was previously before the Board. In a September 1, 2005 decision, the Board
affirmed OWCP’s finding that appellant had 36 percent right leg impairment.2 In an August 3,
2006 decision, the Board affirmed an OWCP finding that he had no more than seven percent
impairment of the left arm and that the case not in posture for decision regarding his right arm.3
The Board noted that an OWCP medical adviser did not sufficiently explain why the right upper
extremity impairment rating of Dr. Perry Stein, an attending Board-certified physiatrist, was not
correct. The law and the facts of the previous Board decisions are incorporated herein by
reference.
On October 2, 2006 Dr. Henry J. Magliato, an OWCP medical adviser Board-certified in
orthopedic surgery, reviewed the medical evidence and explained his disagreement with
Dr. Stein’s ratings. By decision dated October 11, 2006, OWCP found that appellant did not
have right upper extremity impairment greater than the 38 percent.
On September 5, 2009 appellant filed a schedule award claim. He submitted an
October 15, 2009 functional capacity evaluation (FCE) that provided range of motion findings
for his upper and lower extremities. The report indicated that range of motion was done in
conformance with the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). In accordance with the fifth edition of the A.M.A., Guides,
appellant had a 34 percent right upper extremity impairment, a 30 percent left upper extremity
impairment, a 21 percent right lower extremity impairment, a 24 percent left lower extremity
impairment, an 11 percent impairment of the cervical spine and a 12 percent impairment of the
lumbar spine.
In a November 5, 2009 report, Dr. Igor Stiler, an attending Board-certified neurologist,
noted appellant’s complaint of severe neck and low back pain radiating to the extremities with
numbness and tingling on a constant basis. He provided physical examination findings including
cervical and lumbar range of motion measurements. Dr. Stiler reviewed the October 15, 2009
FCE and advised that appellant had a previous test on March 27, 2003. He stated that, “Using
the current accepted A.M.A., Guidelines,” appellant’s cervical spine impairment had increased
from 11 percent in 2003 to 24 percent; his lumbar spine impairment had increased from 6 percent
to 12 percent; his right upper extremity impairment decreased from 38 percent to 34 percent; his
left upper extremity impairment increased from 7 percent to 30 percent; and his left lower
extremity impairment increased from 14 percent to 45 percent. Dr. Stiler listed a total body
impairment of 69 percent in 2009. He concluded that appellant had reached maximum medical

2

Docket No. 05-787 (issued September 1, 2005). On December 11, 1991 appellant, a special delivery messenger,
was injured when a cement step collapsed under him as he delivered mail. He stopped work and did not return.
Appellant received appropriate compensation until he retired on October 31, 2002. He elected retirement benefits
under the Office of Personnel Management. The accepted conditions are multiple site contusions, lumbar and
cervical radiculitis, concussion with cerebral vestibulopathy and depressive disorder. Under a separate claim for a
July 12, 1976 injury, appellant had a work-related right ankle sprain and osteochondritis dessicans.
3

Docket No. 06-421 (issued August 3, 2006). On November 18, 2005 appellant was granted a schedule award
for 38 percent right upper extremity impairment and a 7 percent left upper extremity impairment.

2

improvement with an overall worsening of his functional capacity based on decreased range of
motion, muscular weakness and sensory abnormalities.
In a December 10, 2009 report, Dr. Magliato reviewed the medical records and
Dr. Stiler’s November 5, 2009 report. He found that the report was of no value as Dr. Stiler did
not identify any of the tables he used in the sixth edition of the A.M.A., Guides4 to assess the
degree of impairment for appellant’s upper and lower extremities. The medical adviser
explained that Dr. Stiler should have identified a diagnostic class, provided appropriate modifiers
and applied the net adjustment formula.
In a February 19, 2010 report, Dr. Michael Chillemi, a chiropractor, provided an
impairment evaluation under the sixth edition of the A.M.A., Guides, based on a February 4,
2010 physical examination. Dr. Chillemi advised that appellant had 25 percent upper extremity
impairments of both arms and lower extremity impairments of 49 percent to both legs. He also
rated cervical, thoracic and lumbar spine impairments of 30 percent each.
On April 16, 2010 Dr. Magliato again reviewed the record and reiterated his conclusion
that Dr. Stiler’s November 5, 2009 ratings were of no value. He recommended a second-opinion
evaluation.
On May 14, 2010 OWCP referred appellant to Dr. David I. Rubinfeld, a Board-certified
orthopedic surgeon, for a second-opinion evaluation. In a June 14, 2010 report, Dr. Rubinfeld
reviewed the statement of accepted facts, medical records and set forth findings of his
June 7, 2010 examination. He advised that appellant was unable to walk on his heels and toes
but could get on and off the examination table unassisted and demonstrated a normal gait pattern.
Examination of the shoulders demonstrated decreased range of motion and discomfort with
motion. Examination of both elbows and wrists demonstrated normal range of motion. Phalen’s
and Tinel’s signs were negative. The hands revealed no atrophy with good grip strength, full
range of motion in all fingers and no sensory deficit. Range of motion of the hips was normal
and diminished in both knees. Lachman’s sign and McMurray’s test were negative bilaterally.
The feet revealed normal arches and normal range of motion. The cervical and lumbar spine
demonstrated decreased range of motion. Motor strength was normal in the upper and lower
extremities. Sensation was decreased in both upper extremities and lower extremities which,
Dr. Rubinfeld advised, was a nonphysiologic finding. He indicated that appellant’s complaints
of pain appeared to be well beyond those expected in a chronic orthopedic condition involving
the neck or back. Dr. Rubinfeld diagnosed status post right ankle surgery in 1977, lumbar
radiculitis, cervical radiculitis and contusion. He advised that appellant had reached maximum
medical improvement as of the date of his examination and had no impairment of any extremity.
Dr. Rubinfeld completed an impairment worksheet, advising that appellant had no impairment.
In a supplementary report dated July 12, 2010, he stated that, Table 15-19, Table 15-20,

4

A.M.A., Guides (6th ed. 2008).

3

Table 5-21, Table 16-11 and Table 16-12 of the sixth edition of the A.M.A., Guides would be
applicable but for the lack of physical findings; therefore, appellant had no impairment.5
By report dated September 1, 2010, Dr. Magliato, the medical adviser, reviewed
Dr. Rubinfeld’s June 14 and July 12, 2010 reports. He advised that maximum medical
improvement was reached on June 10, 2010 and found that Dr. Rubinfeld’s examination of the
upper and lower extremities revealed no objective abnormal neurological findings or
radiculopathy. Dr. Magliato contended that appellant had no impairment of any upper or lower
extremity.
By decision dated September 22, 2010, OWCP found the weight of the medical evidence
rested with the opinion of Dr. Rubinfeld, as reviewed by the medical adviser and concluded that
appellant was not entitled to an additional schedule award for his accepted conditions.
On June 16, 2011 appellant, through his attorney, requested reconsideration. Counsel
asserted that the medical evidence of record, including the February 4, 2010 FCE and Dr. Stiler’s
reports, established entitlement to increased schedule awards. In a November 9, 2010 report,
Dr. Stiler noted that appellant was seen in follow up. He noted appellant’s complaints of
radiating neck and low back pain and provided physical examination findings. In a June 7, 2011
report, Dr. Stiler reiterated appellant’s complaints of neck and low back pain. He advised that
appellant had difficulty using his hands due to weakness and pain. Dr. Stiler provided cervical
and lumbar spine range of motion findings and strength testing results for appellant’s upper and
lower extremities, all of which were 5/5 except hand grip which he graded as 4+/5. He advised
that sensory examination demonstrated no abnormalities, deep tendon reflexes were 2+/4
bilaterally in the upper and lower extremities and there was no dysmetria, ataxia or
dysdiadochokinesis.
In a September 20, 2011 decision, OWCP denied modification of the September 22, 2010
decision. It found that Dr. Stiler’s reports did not comport with the A.M.A., Guides and were,
therefore, of diminished probative value and insufficient to establish a conflict in medical
evidence. OWCP concluded that appellant had not established entitlement to schedule awards
greater than 36 percent for the right lower extremity, 38 percent for the right upper extremity and
7 percent for the left upper extremity, previously awarded.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
5

In a July 19, 2010 report, Dr. Robert Pick, a Board-certified orthopedic surgeon and an OWCP medical adviser,
advised that a supplementary report was needed from Dr. Rubinfeld as he did not reference the A.M.A., Guides by
using a regional diagnostic grid and consequently his report was of no probative value. Dr. Rubinfeld, however, had
already prepared his supplementary report.
6

20 C.F.R. § 10.404.

4

consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.8
For decisions issued after May 1, 2009, the sixth edition will be used.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).11 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX)
+ (GMCS - CDX).12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale
for the percentage of impairment specified.13
ANALYSIS
The Board finds that appellant has not established that he has greater impairment of his
upper extremities or his right lower extremity or established any impairment of his left lower
extremity. Appellant received schedule awards for 36 percent impairment of the right leg, 7
percent impairment of the left arm and 38 percent impairment of the right arm. On
September 15, 2009 he filed a claim for additional schedule awards.
It is appellant’s burden to submit sufficient evidence to establish the extent of permanent
impairment.14 The accepted conditions are multiple site contusions, lumbar and cervical
radiculitis, concussion with cerebral vestibulopathy, depressive disorder, right ankle sprain and
osteochondritis dessicans.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

A.M.A., Guides, supra note 4 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
11

Id. at 385-419.

12

Id. at 411.

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
14

See Annette M. Dent, 44 ECAB 403 (1993).

5

The Board finds that the weight of the medical evidence rests with the June 14 and
July 12, 2010 reports of Dr. Rubinfeld, a Board-certified orthopedic surgeon and OWCP referral
physician, who found that appellant had no impairment of his extremities. Dr. Rubinfeld
provided range of motion findings for all extremities. While he noted diminished range of
motion in appellant’s shoulders and knees, he also explained that appellant had discomfort with
motion and that his complaints of pain were well beyond those expected in a chronic orthopedic
condition involving the neck or back. Phalen’s, Tinel’s, Lachman’s and McMurray’s tests were
all normal. Dr. Rubinfeld found a normal strength examination and indicated that, since
appellant had decreased sensation over all extremities, this was a nonphysiologic finding. He
advised that, although Table 15-19, Table 15-20, Table 15-21, Table 16-11 and Table 16-12
could be applicable, since appellant demonstrated no impairment on physical examination, he
had no basis to provide a rating under the A.M.A., Guides.
On September 1, 2010 Dr. Magliato, an OWCP medical adviser, reviewed
Dr. Rubinfeld’s reports. The medical adviser indicated that, as Dr. Rubinfeld’s examination of
appellant’s upper and lower extremities revealed no objective abnormal neurological findings
and no radiculopathy, with a zero percent impairment, there was no basis to assess appellant’s
impairment under the A.M.A., Guides.
Appellant submitted an October 15, 2009 FCE that included an impairment rating. This
report, however, does not indicate who performed the study and indicated that it was done under
the fourth and fifth editions of the A.M.A., Guides. FCE also included impairment ratings for
appellant’s cervical and lumbar spine. Although the A.M.A., Guides includes guidelines for
estimating impairment due to disorders of the spine, a schedule award is not payable under
FECA for injury to the spine.15 In 1960, amendments to FECA modified the schedule award
provisions to provide for an award for permanent impairment to a member of the body covered
by the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. Therefore, as the schedule award provisions of FECA include the
extremities, a claimant may be entitled to a schedule award for permanent impairment to an
extremity even though the cause of the impairment originated in the spine.16 As noted above, for
decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides will be used.17
While Dr. Stiler noted on November 5, 2009 that he had reviewed the October 15, 2009
FCE and stated that he was using the accepted A.M.A., Guides, he did address the sixth edition
of the A.M.A., Guides or refer to any specific figures or tables to support his findings that
appellant had impairments of his spine and each extremity. In a November 9, 2010 report, he
merely noted appellant’s complaints and provided physical findings. Thus, neither FCE nor
Dr. Stiler’s reports constitute probative medical evidence regarding the degree of appellant’s
impairment to his extremities. Moreover, in his June 7, 2011 report, Dr. Stiler advised that
strength tests were 5/5 in appellant’s upper and lower extremities except hand grip which was

15

Pamela J. Darling, 49 ECAB 286 (1998).

16

Thomas J. Engelhart, 50 ECAB 319 (1999).

17

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

4+/5. Sensory examination also demonstrated no abnormalities. Dr. Stiler provided no
impairment rating or explained the discrepancies noted on physical examination of appellant.
Appellant also submitted a February 19, 2010 impairment evaluation from Dr. Chillemi,
a chiropractor. Under section 8101(2) of FECA, chiropractors are considered physicians and
their reports considered medical evidence, only to the extent that they treat spinal subluxations as
demonstrated by x-ray to exist.18 Dr. Chillemi’s report is of no probative medical value on the
issue of the extent of permanent impairment to appellant’s arms or legs.19
As there is no probative medical evidence of record, other than Dr. Rubinfeld’s reports,
that, addresses the extent of appellant’s permanent impairment under the appropriate edition of
the A.M.A., Guides, appellant has not established that he is entitled to schedule awards greater
than those previously received.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established entitlement to an additional schedule
award for his bilateral upper extremities or his right lower extremity and has not established
entitlement to a schedule award for his left lower extremity.

18

5 U.S.C. § 8101(2).

19

Phyllis F. Cundiff, 52 ECAB 439 (2001).

7

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 5, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

